               UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                                 TALLAHASSEE DIVISION

KELVIN LEON JONES, et al.,

              Plaintiffs,

v.                                                     Case No. 4:19cv300-MW/CAS

RON DESANTIS, in his
official capacity as Governor
of the State of Florida, et al.,

            Defendants.
__________________________/

                         ORDER DENYING
           MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF

       John B. Thompson, a private citizen, moves for leave to file an amicus

curiae brief in this case. ECF No. 45. His motion is DENIED.

       “Unlike the Supreme Court Rules and the Federal Rules of Appellate

Procedure, the Federal Rules of Civil Procedure do not specifically provide for

the filing of amicus curiae briefs at the district court level.” 1 In re Bayshore

Ford Truck Sales, Inc., 471 F.3d 1233, 1249 n.34 (11th Cir. 2006).

“Nevertheless, district courts possess the inherent authority to appoint ‘friends




       1 Similarly, this Court’s local rules do not specifically provide for the filing of amicus
briefs. See N.D. Fla. Loc. R. However, the rules do acknowledge (in passing reference) that
amici may have some involvement. See N.D. Fla. Loc. R. 5.8(B)(2)(c) (providing that “[a]micus
curiae or other parties permitted to intervene or otherwise participate” must satisfy certain
requirements when filing records and transcripts).
                                               1
of the court’ to assist in their proceedings.” Id. “It is within the discretion of the

court to determine whether an amicus may appear and the extent and manner

of participation by the amicus.” A.R. v. Dudek, 2014 WL 12519764, at *4 (S.D.

Fla. Apr. 7, 2014).

      This Court has read Mr. Thompson’s motion and appreciates Mr.

Thompson’s interest in this case. At this point, however, Plaintiffs appear to

be amply staffed in the legal arena. There are, so to speak, more than enough

cooks in the kitchen.

      Accordingly,

      IT IS ORDERED:

      John B. Thompson’s motion for leave to file an amicus curiae brief, ECF

No. 45, is DENIED.

      SO ORDERED on July 8, 2019.
                             s/Mark E. Walker               ____
                             Chief United States District Judge




                                          2
